Exhibit 10.1 TAX PROTECTION AGREEMENT This Tax Protection Agreement (this “Agreement”) is entered into as of October21, 2015, by and among Easterly Government Properties LP, a Delaware limited partnership (“EGPLP”), and West Pleasanton Lab, LLC (“Contributor”), an entity wholly-owned by Michael Ibe (“Ibe”), in connection with the contribution of certain property (the “Property’) by Contributor to EGPLP or oneof its subsidiaries in exchange for limited partnership units in EGPLP pursuant to the Contribution Agreement (“Contribution Agreement”) between the Contributor and EGPLP as of the date hereof.This Agreement is being entered into for the benefit of the WP Indemnified Parties (as defined below).
